Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160355
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JENNIFER BUHL,                                                                                       Elizabeth T. Clement
            Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160355
                                                                    COA: 340359
                                                                    Oakland CC: 2017-157097-NI
  CITY OF OAK PARK,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 29, 2019
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the Court of Appeals erred in concluding that the January 2017
  amendment to MCL 691.1402a(5), see 2016 PA 419, applies retroactively; (2) whether
  2016 PA 419 “attaches a new disability with respect to transactions or considerations
  already past,” In re Certified Questions from US Court of Appeals for the Sixth Circuit,
  416 Mich 558, 571 (1982); (3) whether the Court of Appeals erred in creating and
  applying a “Brewer restoration rule,” in determining that 2016 PA 419 applies
  retroactively, see Brewer v A D Transp Express, Inc, 486 Mich 50 (2010); and (4)
  whether it makes a difference that the amendment was enacted before plaintiff filed her
  complaint when the amended statute states, “In a civil action, a municipal corporation . . .
  may assert . . . a defense that the condition was open and obvious.” MCL 691.1402a(5).
  The time allowed for oral argument shall be 20 minutes for each side. MCR 7.314(B)(1).

         CAVANAGH, J., did not participate because of her prior involvement as counsel for
  a party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 17, 2020
           s0414
                                                                               Clerk